—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of refusing to obey a direct order to report to the facility program committee. We find that the misbehavior report, together with the testimony adduced at the hearing, constitute substantial evidence to support the determination of guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Ross v Blaine, 267 AD2d 538). Notwithstanding petitioner’s contrary assertion, as a prison inmate he was required to promptly obey the order even if he disagreed with it (see, Matter of Batten v Goord, 258 AD2d 794; Matter of El-Shabazz v Selsky, 257 AD2d 937). Petitioner’s remaining arguments, to the extent preserved, have been examined and found to lack merit.
Cardona, P. J., Crew III, Spain, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.